[Cite as State ex rel. Schachter v. Ohio Pub. Emps. Retirement Bd., 121 Ohio St.3d 526, 2009-
Ohio-1704.]




  THE STATE EX REL. SCHACHTER, APPELLANT, v. OHIO PUBLIC EMPLOYEES
                      RETIREMENT BOARD ET AL., APPELLEES.
       [Cite as State ex rel. Schachter v. Ohio Pub. Emps. Retirement Bd.,
                        121 Ohio St.3d 526, 2009-Ohio-1704.]
Res judicata barred Summit County Legal Defender Office employee’s second
        request for Ohio Public Employees Retirement System service credit —
        Court of appeals’ judgment denying mandamus to compel PERS to credit
        employee with service credit affirmed.
    (No. 2008-1561 — Submitted March 10, 2009 — Decided April 16, 2009.)
              APPEAL from the Court of Appeals for Franklin County,
                           No. 07AP-444, 2008-Ohio-3624.
                                 __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment denying a writ of mandamus to
compel the retirement board of the Public Employees Retirement System
(“PERS”) to find that Patti Schachter is a public employee, credit her with PERS
service credit, and assess Summit County for all sums due to PERS for the service
credit. Because PERS and its retirement board did not abuse their discretion in
concluding that res judicata barred Schachter’s claim for service credit, we affirm
the judgment of the court of appeals.
                       First Request for PERS Service Credit
        {¶ 2} The Akron Bar Association, with the cooperation and support of
appellee Summit County, procured a series of grants to provide representation for
indigent criminal defendants, which led to the creation of the Summit County
Legal Defender Office in 1973. The bar association hired Joseph Kodish as the
director of the Legal Defender Office. Appellant, Patti Schachter, began working
                             SUPREME COURT OF OHIO




in the Legal Defender Office as an intern in 1976 and then, aside from a brief
period with the United States Army Judge Advocate General Corps, worked as a
staff attorney beginning in 1979 until she was promoted to deputy director in
2001. During Schachter’s employment with the Legal Defender Office, Kodish
was her supervisor. In 1999, the Legal Defenders Office of Summit County,
Ohio, Inc., a nonprofit organization, was established, and Kodish was named its
director.
        {¶ 3} In June 1998, we granted a writ of mandamus to compel appellee
PERS retirement board to credit a former Franklin County Public Defender’s
Office employee for her 14 years of service as an attorney and law clerk with the
office. State ex rel. Mallory v. Pub. Emp. Retirement Bd. (1998), 82 Ohio St.3d
235, 694 N.E.2d 1356.
        {¶ 4} In March 1999, Kodish submitted a joint request to PERS for
service credit for him and certain co-workers, including Schachter, for their
employment with the Summit County Legal Defender Office.               The joint
submission included Schachter’s supplemental history record, in which she
specified that she was applying for PERS service credit for her employment with
the Legal Defender Office. The joint request for PERS service credit was based
on our holding in Mallory.
        {¶ 5} A PERS staff member notified Kodish and the Summit County
Auditor that he had determined that pursuant to Mallory, 82 Ohio St.3d 235, 694
N.E.2d 1356, the Summit County Legal Defender Office “was a public employer
and contributions should have been submitted to PERS on behalf of the
employees of the [office].” PERS sent additional forms to Schachter relating to
her claim for PERS service credit, and she returned the completed forms to PERS.
        {¶ 6} Summit County appealed the initial staff determination, and in
December 2003, PERS’s general counsel determined that “the Summit County
Legal Defender Office was not operating as a public employer for OPERS




                                       2
                                January Term, 2009




purposes” and that “Kodish and the other employees are not public employees and
are not subject to OPERS coverage.”
                                     Kodish Appeal
         {¶ 7} Kodish, who was represented by counsel, appealed the PERS
determination pursuant to Ohio Adm.Code 145-1-11. An evidentiary hearing was
subsequently held before a hearing examiner appointed by the retirement board.
At the hearing, Schachter testified on behalf of Kodish. Schachter’s testimony
included the following pertinent exchanges:
         {¶ 8} “Q. Did you seek service credit with PERS?
         {¶ 9} “A. I think the point of being here today is to get credit with
PERS.
         {¶ 10} “* * *
         {¶ 11} “HEARING EXAMINER McNEIL: When you responded to the
question whether you have tried to make a claim for PERS membership or PERS
eligibility, I think your answer was, yes, I am, correct?
         {¶ 12} “THE WITNESS: Correct.
         {¶ 13} “HEARING EXAMINER McNEIL: So you’ve actually filed a
claim?
         {¶ 14} “THE WITNESS: I was under the belief that the action that Mr.
Kodish is filing included myself, Ms. Marks, Ron Froble and two other people.”
         {¶ 15} Although Kodish’s counsel then informed the hearing examiner
that he represented only Kodish, the hearing examiner noted that Schachter had
testified that she believed that she would benefit from the outcome of Kodish’s
appeal and that if the finding were adverse to Kodish, “it may well have a
preclusive effect on her as well.”
         {¶ 16} The hearing examiner issued a report finding that throughout his
service as Director of the Summit County Legal Defender Office, Kodish was an
employee of the Akron Bar Association, which is a private employer, and that he




                                           3
                            SUPREME COURT OF OHIO




was not a public employee between 1973 and 1999. The hearing examiner
recommended that the retirement board deny Kodish’s appeal because he “was
properly treated as a[] private employee of a private employer and [was] not
eligible for membership in the Ohio Public Employees Retirement System
between 1973 and 1999.” In May 2005, the retirement board adopted the hearing
examiner’s findings of fact and conclusions of law and found that “Kodish was
not a public employee while employed as the Director of the Legal Defender
Office in Summit County and Summit County Public Defender for the period
1973 through 1999, and therefore is not eligible for OPERS coverage for that time
period.”
                   Second Request for PERS Service Credit
       {¶ 17} In May 2006, Schachter made a second request for PERS service
credit for her employment with the Summit County Legal Defender Office
beginning in 1976.    In her lengthy request, which included legal arguments
presented by her attorney, Schachter did not mention anything about her first
request for PERS service credit or the Kodish appeal.
       {¶ 18} A few weeks later, a PERS staff member denied Schachter’s
second request because of PERS’s previous “determination that employees of the
Summit County Legal Defender Office were not public employees as defined in
Section 145.01(A) of the Ohio Revised Code due to the Office not being a public
employer as defined in Section 145.01(D) of the Ohio Revised Code.”
       {¶ 19} Schachter then appealed the staff determination and requested a
hearing before an independent hearing examiner.         PERS’s general counsel
rejected Schachter’s request because of the retirement board’s previous
determination in the Kodish appeal:
       {¶ 20} “The OPERS Board already determined that the Summit County
Legal Defender Office was not a public employer and its decision was final. As
you know from OPERS arguments in [a separate case], OPERS uniformly applies




                                        4
                                January Term, 2009




decisions rendered by the Board to similarly situated individuals. Therefore, the
decision regarding the Summit County Legal Defender Office applies to Ms.
Schachter and there is no available appeal to the OPERS Board in this matter.”
                                 Mandamus Case
         {¶ 21} Schachter then filed a complaint for a writ of mandamus in the
Court of Appeals for Franklin County.           In a subsequently filed amended
complaint against appellees, the PERS retirement board and Summit County,
Schachter requested a writ of mandamus to compel the retirement board to find
that Schachter had been a public employee during her employment with the
Summit County Legal Defender Office, credit her with PERS service credit, and
assess Summit County for all sums due to PERS for the service credit. Appellees
filed answers, and the parties filed evidence and briefs.
         {¶ 22} In July 2008, the court of appeals denied the writ. The court of
appeals determined that PERS and its retirement board did not abuse their
discretion when they denied Schachter’s second application for PERS service
credit based on the board’s decision in the Kodish appeal.
         {¶ 23} This cause is now before the court upon Schachter’s appeal as of
right.
         Mandamus to Remedy Abuse of Discretion by Retirement Board
         {¶ 24} Schachter seeks a writ of mandamus to compel the retirement
board to grant her second application for PERS service credit. “[M]andamus is an
appropriate remedy where no statutory right of appeal is available to correct an
abuse of discretion by an administrative body.” State ex rel. Pipoly v. State
Teachers Retirement Sys., 95 Ohio St.3d 327, 2002-Ohio-2219, 767 N.E.2d 719, ¶
14. “Because there is no statutory right to appeal the retirement board’s denial of
service credit, mandamus is an appropriate remedy.” State ex rel. Schaengold v.
Ohio Pub. Emps. Retirement Sys., 114 Ohio St.3d 147, 2007-Ohio-3760, 870
N.E.2d 719, ¶ 8; R.C. 145.01(A)(4) (“In all cases of doubt, the public employees




                                          5
                            SUPREME COURT OF OHIO




retirement board shall determine whether any person is a public employee, and its
decision is final”); Ohio Adm.Code 145-1-11(D) (“The retirement board’s
decision on any determination conducted pursuant to this rule shall be final and
determinative * * *”).
       {¶ 25} Therefore, to be entitled to the requested writ of mandamus,
Schachter had to establish that PERS or the retirement board abused its discretion
by denying her request for PERS service credit. See State ex rel. Davis v. Pub.
Emps. Retirement Bd., 120 Ohio St.3d 386, 2008-Ohio-6254, 899 N.E.2d 975, ¶
25. To prove an abuse of discretion, Schachter must show that the administrative
decision was unreasonable, arbitrary, or unconscionable. State ex rel. Duncan v.
Middlefield, 120 Ohio St.3d 313, 2008-Ohio-6200, 898 N.E.2d 952, ¶ 27.
        Res Judicata — Generally and in Administrative Proceedings
       {¶ 26} PERS staff determined that Schachter’s second application for
service credit for her employment with the Summit County Legal Defender Office
was barred by res judicata because of the retirement board’s previous
determination in the Kodish appeal that employees of that office were not public
employees as defined in R.C. 145.01(A). Schachter claims that this res judicata
determination constitutes an abuse of discretion.
       {¶ 27} In Ohio, “[t]he doctrine of res judicata encompasses the two
related concepts of claim preclusion, also known as res judicata or estoppel by
judgment, and issue preclusion, also known as collateral estoppel.” O’Nesti v.
DeBartolo Realty Corp., 113 Ohio St.3d 59, 2007-Ohio-1102, 862 N.E.2d 803, ¶
6. “Claim preclusion prevents subsequent actions, by the same parties or their
privies, based upon any claim arising out of a transaction that was the subject
matter of a previous action.” Id. The previous action is conclusive for all claims
that were or that could have been litigated in the first action. See Holzemer v.
Urbanski (1999), 86 Ohio St.3d 129, 133, 712 N.E.2d 713.




                                         6
                                January Term, 2009




       {¶ 28} Issue preclusion, or collateral estoppel, “ ‘precludes the
relitigation, in a second action, of an issue that had been actually and necessarily
litigated and determined in a prior action that was based on a different cause of
action.’ ” Davis, 120 Ohio St.3d 386, 2008-Ohio-6254, 899 N.E.2d 975, ¶ 27,
quoting Ft. Frye Teachers Assn., OEA/NEA v. State Emp. Relations Bd. (1998),
81 Ohio St.3d 392, 395, 692 N.E.2d 140.
       {¶ 29} Res judicata, whether claim preclusion or issue preclusion, applies
to quasi-judicial administrative proceedings, Grava v. Parkman Twp. (1995), 73
Ohio St.3d 379, 381, 653 N.E.2d 226; Girard v. Trumbull Cty. Budget Comm.
(1994), 70 Ohio St.3d 187, 193, 638 N.E.2d 67. An administrative proceeding is
quasi-judicial for purposes of res judicata if “ ‘the parties have had an ample
opportunity to litigate the issues involved in the proceeding.’ ” Set Prods., Inc. v.
Bainbridge Twp. Bd. of Zoning Appeals (1987), 31 Ohio St.3d 260, 263, 31 OBR
463, 510 N.E.2d 373, quoting Superior’s Brand v. Lindley (1980), 62 Ohio St.2d
133, 16 O.O.3d 150, 403 N.E.2d 996, syllabus; cf. State ex rel. Wright v. Ohio
Bur. of Motor Vehicles (1999), 87 Ohio St.3d 184, 186, 718 N.E.2d 908 (“Quasi-
judicial authority is the power to hear and determine controversies between the
public and individuals that require a hearing resembling a judicial trial”).
       {¶ 30} The Kodish administrative appeal was quasi-judicial and thus
could be accorded res judicata effect, if the other requirements were met, because
notice was provided and the appeal resembled a trial, with the parties represented
by counsel and presenting sworn evidence, cross-examining witnesses, and
making objections. This quasi-judicial procedure was required by administrative
rule. See Ohio Adm.Code 145-1-11(C)(1)(b) (“At the hearing, parties to the
appeal and staff are permitted to submit evidence in the form of witness testimony
and any form of documentation. At the hearing, parties to the appeal may be
represented by counsel or other representative, and staff may be represented by
the office of the attorney general”).




                                          7
                             SUPREME COURT OF OHIO




                                       Privity
       {¶ 31} Schachter claims that the Kodish appeal did not act to bar her
second application for PERS service credit because she was not a party to the
administrative appeal. “It is a principle of general application in Anglo-American
jurisprudence that one is not bound by a judgment in personam in a litigation in
which he is not designated as a party or to which he has not been made a party by
service of process.” Hansberry v. Lee (1940), 311 U.S. 32, 40, 61 S.Ct. 115, 85
L.Ed. 22. This general rule, however, is subject to several exceptions. Taylor v.
Sturgell (2008), ___ U.S. ___, 128 S.Ct. 2161, 2167, 171 L.Ed.2d 155.
       {¶ 32} One of these exceptions is for those persons in privity with a party
to the first action. “In order to invoke res judicata, one of the requirements is that
the parties to the subsequent action must be identical to or in privity with those in
the former action.” (Emphasis added.) Kirkhart v. Keiper, 101 Ohio St.3d 377,
2004-Ohio-1496, 805 N.E.2d 1089, ¶ 8; see also Ohio Pyro, Inc. v. Ohio Dept. of
Commerce, 115 Ohio St.3d 375, 2007-Ohio-5024, 875 N.E.2d 550, ¶ 34 (“Res
judicata principles can apply to prevent parties and those in privity with them
from modifying or collaterally attacking a previous judgment” [emphasis added]).
       {¶ 33} We have recognized that the concept of privity for purposes of res
judicata is “somewhat amorphous.” Brown v. Dayton (2000), 89 Ohio St.3d 245,
248, 730 N.E.2d 958. Despite this characterization, “[w]e have applied a broad
definition to determine whether the relationship between the parties is close
enough to invoke the doctrine.” Kirkhart, 101 Ohio St.3d 377, 2004-Ohio-1496,
805 N.E.2d 1089, ¶ 8. A contractual or beneficiary relationship is not required.
Brown, 89 Ohio St.3d at 248, 730 N.E.2d 958. But the “relationship between co-
employees subject to the same employment-related contract, without more, does
not establish privity.” O’Nesti, 113 Ohio St.3d 59, 2007-Ohio-1102, 862 N.E.2d
803, ¶ 12.




                                          8
                                January Term, 2009




       {¶ 34} In addition, “[a]n interest in the result of and active participation in
the original lawsuit may also establish privity.” Id. at ¶ 9. Similarly, “ ‘a
mutuality of interest, including an identity of desired result,’ may create privity.”
Kirkhart, 101 Ohio St.3d 377, 2004-Ohio-1496, 805 N.E.2d 1089, ¶ 8, quoting
Brown, 89 Ohio St.3d at 248, 730 N.E.2d 958. “Mutuality, however, exists only
if ‘the person taking advantage of the judgment would have been bound by it had
the result been the opposite. Conversely, a stranger to the prior judgment, being
not bound thereby, is not entitled to rely upon its effect’ ” for res judicata.
O’Nesti, 113 Ohio St.3d 59, 2007-Ohio-1102, 862 N.E.2d 803, ¶ 9, quoting
Johnson’s Island, Inc. v. Danbury Twp. Bd. of Trustees (1982), 69 Ohio St.2d
241, 244, 23 O.O.3d 243, 431 N.E.2d 672.
       {¶ 35} Finally, we have held that issue preclusion “applies likewise to
those in privity with the litigants and to those who could have entered the
proceeding but did not avail themselves of the opportunity.” (Emphasis added.)
Howell v. Richardson (1989), 45 Ohio St.3d 365, 367, 544 N.E.2d 878.
       {¶ 36} After applying these general rules here, we conclude that the court
of appeals did not err in holding that Schachter is in privity with Kodish for
purposes of res judicata. Schachter had an interest in and actively participated in
the   administrative   proceedings    culminating    in   the   retirement    board’s
determination in the Kodish appeal. Schachter filed her application for PERS
service credit in 1999 at the same time that Kodish filed his application, she
submitted the necessary forms in support of her application, and she testified in
support of Kodish in his administrative appeal with the understanding that
Kodish’s appeal included her and other employees’ PERS-service-credit claims.
Both Schachter and Kodish requested a determination that the Summit County
Legal Defender Office was a public employer and that they were thus public
employees.




                                         9
                            SUPREME COURT OF OHIO




       {¶ 37} This mutuality of interest, including an identity of desired result, is
present because PERS would have been bound to apply the result in the Kodish
appeal to Schachter had it been the opposite, i.e., if the retirement board had
determined that Kodish was a public employee and thus entitled to PERS service
credit during his employment with the Summit County Legal Defender Office
from 1973 to 1999, it would have been required to also credit Schachter with
PERS service credit. Various statutes require this uniform application to all
similarly situated PERS members, not simply to those individuals who were
parties to the action. See State ex rel. Davis v. Pub. Emps. Retirement Bd., 111
Ohio St.3d 118, 2006-Ohio-5339, 855 N.E.2d 444, ¶ 35, citing R.C. 145.01(A)(3),
145.03(A), and 145.483. In fact, the retirement board and PERS applied this
court’s ruling in Mallory, 82 Ohio St.3d 235, 694 N.E.2d 1356, to all employees
of the Franklin County Public Defender’s Office by crediting them with PERS
service, even though they were not parties to the mandamus case and the case was
not brought as a class action. Id. at ¶ 36; State ex rel. Van Dyke v. Pub. Emps.
Retirement Bd., 99 Ohio St.3d 430, 2003-Ohio-4123, 793 N.E.2d 438, ¶ 10.
       {¶ 38} This case is thus distinguishable from O’Nesti, 113 Ohio St.3d 59,
2007-Ohio-1102, 862 N.E.2d 803, because the connection between Schachter and
Kodish is more than mere co-employees; as noted previously, Schachter permitted
Kodish to submit her application for PERS service credit along with his, and her
appeal-hearing testimony indicates that she, an experienced attorney, was aware
that the board’s final determination in the Kodish appeal would apply to her.
       {¶ 39} Furthermore, Schachter had the opportunity to formally join
Kodish’s appeal or to submit her own appeal from the adverse PERS staff
determination, but she did not avail herself of that opportunity. See Howell, 45
Ohio St.3d at 367, 544 N.E.2d 878. Instead, she relied on Kodish to individually
appeal that determination and believed that if the result was favorable, PERS




                                         10
                                 January Term, 2009




would be bound to apply it to her. She cannot now claim that because the result
was unfavorable, she was not in privity with Kodish.
                                  Taylor v. Sturgell
       {¶ 40} Schachter asserts that under the recent holding of the United States
Supreme Court in Taylor, ___ U.S. ___, 128 S.Ct. 2161, 171 L.Ed.2d 155, our
precedent concerning privity is no longer controlling.
       {¶ 41} In Taylor, the United States Supreme Court rejected the theory of
virtual representation to establish privity for res judicata purposes. But the court
expressly limited its holding to federal cases:
       {¶ 42} “The preclusive effects of a judgment in a federal-question case
decided by a federal court should instead be determined according to the
established grounds for nonparty preclusion described in this opinion.”
(Emphasis added.) ___ U.S. ___, 128 S.Ct. at 2178, 171 L.Ed.2d 155.
       {¶ 43} Conversely, the court has held that “[s]tate courts are generally
free to develop their own rules for protecting against the relitigation of common
issues or the piecemeal resolution of disputes,” with the caveat that “extreme
applications of the doctrine of res judicata may be inconsistent with a federal right
that is ‘fundamental in character.’ ” Richards v. Jefferson Cty. (1996), 517 U.S.
793, 797, 116 S.Ct. 1761, 135 L.Ed.2d 76, quoting Postal Tel. Cable Co. v.
Newport (1918), 247 U.S. 464, 476, 38 S.Ct. 566, 62 L.Ed. 1215.
       {¶ 44} This is not an “extreme” case in which res judicata has been
applied so as to violate Schachter’s fundamental right to due process.            In
Richards, 517 U.S. 793, 116 S.Ct. 1761, 135 L.Ed.2d 76, the petitioners had had
no notice of the previous case. Id. at 799. By contrast, Schachter participated in
the first administrative matter by filing an application for PERS service credit,
which was submitted with Kodish’s application, and she knew of the Kodish
appeal and participated in it by testifying in his behalf.




                                          11
                              SUPREME COURT OF OHIO




       {¶ 45} Therefore, neither Taylor nor Richards warrants a reversal of the
court of appeals’ judgment that PERS did not abuse its discretion in determining
that res judicata barred Schachter’s second application for PERS service credit.
                               Merits Determination
       {¶ 46} Schachter next contends that the retirement board erred in not
conducting an evidentiary hearing on her second application for PERS service
credit. She claims that she was entitled to a determination by the retirement board
on her successive application instead of a decision by PERS’s general counsel.
Schachter cites R.C. 145.01 and Ohio Adm.Code 145-1-11 in support of her
contention.
       {¶ 47} R.C. 145.01 provides, “In all cases of doubt, the public employees
retirement board shall determine whether any person is a public employee, and its
decision is final.” Similarly, under Ohio Adm.Code 145-1-11(D), the “retirement
board’s decision on any determination conducted pursuant to this rule shall be
final and determinative and may be summarily applied to all similarly situated
employees of the same employer.”
       {¶ 48} Schachter is mistaken. The retirement board’s final determination
on the dispositive issue of whether employees of the Summit County Legal
Defender Office from 1973 to 1999 were public employees entitled to PERS
service credit was made in the Kodish appeal.          In accordance with Ohio
Adm.Code 145-1-11(D), the retirement board applied this decision to all similarly
situated employees, including Schachter, who was in privity with Kodish and
participated in the prior administrative proceeding. Nothing in the statute or rule
required the retirement board to conduct another hearing on Schachter’s
successive application, which was barred by res judicata. Cf. State ex rel. George
v. Burnside, 118 Ohio St.3d 406, 2008-Ohio-2702, 889 N.E.2d 533 (judge has no
duty to issue findings of fact and conclusions of law on successive or untimely
petitions for postconviction relief).




                                        12
                                 January Term, 2009




        {¶ 49} Therefore, Schachter is not entitled to a writ of mandamus to
compel the retirement board to issue a merits determination on her second
application for PERS service credit when it was barred by res judicata.
                                   R.C. 145.03(A)
        {¶ 50} Schachter further asserts that res judicata cannot be used to bar her
membership in PERS because its application conflicts with R.C. 145.03(A),
which generally provides that “membership in the system is compulsory upon
being employed and shall continue as long as public employment continues.” But
nothing in the statute suggests that res judicata is inapplicable to PERS-
membership determinations. And Schachter concedes that she “has been unable
to find any decisions where the preclusion defenses were rejected because the
pension statute was compulsory.”
        {¶ 51} Therefore, Schachter’s claim lacks merit.
                                  Public Employee
        {¶ 52} Schachter finally claims that based on a review of the record from
the Kodish appeal, she is entitled to a determination that she is a public employee
entitled to service credit. Schachter’s claim fails, however, because res judicata
barred her attempt to relitigate the merits of this issue.
        {¶ 53} Moreover, as the court of appeals magistrate concluded, even if
Schachter were correct that PERS abused its discretion in concluding that based
on res judicata, the retirement board’s decision in the Kodish appeal barred her
second application for PERS service credit, she would still not be entitled to the
requested extraordinary writ of mandamus, because she had a plain and adequate
remedy by an administrative appeal to the retirement board from the adverse
PERS staff determination on her first application for service credit.        “ ‘An
administrative appeal generally provides an adequate remedy in the ordinary
course of law that precludes extraordinary relief in mandamus.’ ” See State ex
rel. McClaran v. Ontario, 119 Ohio St.3d 105, 2008-Ohio-3867, 892 N.E.2d 440,




                                           13
                            SUPREME COURT OF OHIO




¶ 15, quoting State ex rel. Hilltop Basic Resources, Inc. v. Cincinnati, 118 Ohio
St.3d 131, 2008-Ohio-1966, 886 N.E.2d 839, ¶ 23. The fact that this remedy is no
longer available does not render it inadequate for purposes of mandamus. See
State ex rel. Pontillo v. Pub. Emps. Retirement Sys. Bd., 98 Ohio St.3d 500, 2003-
Ohio-2120, 787 N.E.2d 643, ¶ 34.
                                    Conclusion
       {¶ 54} Based on the foregoing, the court of appeals did not err in denying
the writ. Schachter failed to establish that PERS or its retirement board acted
unreasonably, unconscionably, or arbitrarily by concluding that her second
application for service credit was barred by the previous retirement-board
determination in the Kodish appeal. Therefore, we affirm the judgment of the
court of appeals.
                                                              Judgment affirmed.
       MOYER, C.J., and LUNDBERG STRATTON, O’CONNOR, O’DONNELL,
LANZINGER, and CUPP, JJ., concur.
       PFEIFER, J., concurs in judgment only.
                             __________________
       Buckley King, L.P.A., and James E. Melle, for appellant.
       Richard Cordray, Attorney General, and Laura Erebia Parsons, Assistant
Attorney General, for appellee Ohio Public Employees Retirement Board.
       Millisor & Nobil Co., L.P.A., Robert E. Dezort, and Scott A. Lefelar, for
appellee Summit County.
                           ______________________




                                        14